Judgment, affirmed.

The plaintiffs brought their petition against Hogue, Jackson and Daniel, for injunction to restrai 'die clos*451ing of an alleged road or street, alleging that said defendants had no title thereto, and were insolvent. Hogue answered that the action he had taken in the matter was as agent for Mrs. Demley, who claimed perfect title to the property; and that she was not insolvent. Numerous other allegations, not necessary to bo here stated, were made in the petition and answer, and the evidence introduced in their support was conflicting. At the hearing the plaintiffs moved for an iniunction against Jackson and Daniel, they having made no appearance nor filed any answer; which motion was denied. They then moved to strike Hogue’s answer because it purported to be an answer as agent for Mrs. Demley, she not being a party to the petition. This motion also was overruled.
Simmons & Kimbrough and Hudson & Blalock, by brief, for plaintiffs.
Hinton, Cutts & Tyson, for defendants.